Citation Nr: 0612539	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-36 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased disability rating for 
musculotendinous low back pain, rated 10 percent disabling 
prior to June 20, 2005, and 20 percent as of this date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1985 
to July 1992.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied a rating in excess of 10 percent 
for the veteran's service-connected low back disability.  

The case was previously before the Board in May, 2005, when 
it was remanded for examination of the veteran and review of 
the claim under new rating criteria.  The RO completed the 
requested development and increased the rating for the low 
back disability from 10 percent to 20 percent from June 20, 
2005.  The Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  For the period of time prior to August 27, 2004, the 
veteran's service-connected low back disorder was manifested 
by complaints of pain and no more than slight limitation of 
motion of the lumbar spine. 

2.  On August 27, 2004, the veteran presented complaints of 
low back pain and muscle spasm was reported; the veteran's 
low back disorder is not manifested by ankylosis of the spine 
or by forward flexion of the thoracolombar spine to 30 
degrees or less.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected musculotendinous low back pain, 
for the period of time prior to August 27, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.71a, Diagnostic Codes, 5292, 5295 (prior to 
September 26, 2003) and Diagnostic Code 5237 (after September 
26, 2003).

2.  The criteria for a 20 percent disability rating, but no 
more, for service-connected musculotendinous low back pain 
are met as of August 27, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 
5237 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated May 
2001, satisfied the duty to notify provisions, and was prior 
to the initial adjudication of the veteran's claim for an 
increased rating for her service-connected low back 
disability.  VA and private medical treatment records have 
been obtained and she has been accorded VA examinations for 
disability evaluation purposes in 2001 and again in 2005.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issues 
decided herein.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected spine disability.  The evidence includes, but is 
not limited to:  service medical records; the veteran's 
contentions; VA medical treatment records; private medical 
treatment records; and, VA examination reports.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the claim 
for an increased disability rating for the periods of time in 
question.  

II.  Rating Criteria

During the course of this appeal the rating criteria for 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  
VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The veteran's back disability was rated under Diagnostic Code 
5292 of the old criteria and is currently rated under 
Diagnostic Code 5237 of the new criteria.

The Rating Schedule, prior to September 26, 2003, provided a 
10 percent rating for slight limitation of motion of the 
lumbar spine, a 20 percent for moderate limitation of motion 
and a 40 percent rating for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (effective before 
September 26, 2003).  

Prior to the amendments, Diagnostic Code 5295 was used to 
rate lumbosacral strain, and provided that lumbosacral strain 
with slight subjective symptoms only warranted a non-
compensable (zero percent) evaluation.  Lumbosacral strain 
with characteristic pain on motion warranted an evaluation of 
10 percent.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warranted an evaluation of 20 percent.  
An evaluation of 40 percent, the maximum assignable under 
this Diagnostic Code, contemplated severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (effective before 
September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).  
Under the new criteria for rating back disabilities, 
lumbosacral strain is rated under Diagnostic Code 5237.  38 
C.F.R. § 4.71a (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2005).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2005).

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2005).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2005).

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

III.  Analysis

By a rating decision dated in August 1993, service connection 
was established for musculotendinous low back pain, rated 10 
percent disabling from August 1992, under Diagnostic Code 
5292.  The veteran filed her claim for an increased rating in 
January 2001.  The report of a Persian Gulf examination of 
January 2001 reflects that the veteran reported low back pain 
and that examination showed full range of motion of the back 
without any evident scoliosis.  There was mild tenderness to 
percussion in the upper lumbar spine area.  In October 2001 a 
VA examination of the veteran was conducted.  Range of motion 
testing of the lumbar spine revealed:  flexion to 60 degrees; 
extension to 25 degrees; lateral flexion to 30 degrees, 
bilaterally; and, rotation to 15 degrees, bilaterally.  Pain 
on motion was noted, but x-ray examination was normal and no 
other abnormalities of the spine were noted.  When she was 
seen in June 2003, it was noted that she was working full 
time and going to school full time.  Her complaints included 
low back pain.  In July 2003, the assessment was low back 
pain with previously fairly unremarkable x-rays.  The 
evidence of record does not reveal that the veteran had more 
than slight limitation of motion of the lumbar spine.  There 
is also no evidence of muscle spasm.  Accordingly, the 
results of these examinations do not support the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected low back disorder. 

Private medical records dated in April 2004 reflect that the 
veteran was seen for complaints of right shoulder, right knee 
and low back discomfort.  The discomfort in her lower lumbar 
area radiated into the right gluteal area and into the right 
lateral leg.  When seen on August 27, 2004, and thereafter, 
the veteran reported constant low back pain and muscle spasm 
was noted.  In December 2004 the assessment was probable 
sacroiliac joint dysfunction with concomitant muscle spasm of 
the pelvic girdle including the gluteus medius and maximus 
and piriformis.  The physician stated that the veteran had 
some other diffuse muscle tenderness and that more systemic 
diagnoses, such as fibromyalgia, peripheral myositis, or 
lupus, could not be fully excluded at this time.  While it is 
not clear that the muscle spasms noted in August 2004 and 
thereafter are related to the service-connected low back 
disorder, the Board finds that the presence of muscle spasm 
warrants the assignment of a 20 percent rating under the old 
and the new criteria.  However, the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 20 percent for the veteran's service-connected low 
back disability.  In June 2005 the most recent VA examination 
of the veteran was conducted.  Range of motion testing of the 
lumbar spine revealed:  flexion to 45 degrees; extension to 2 
degrees; lateral flexion to 20 degrees, bilaterally; and, 
rotation to 20 degrees, bilaterally.  Pain on motion was 
noted, and there was tenderness to palpation.  However, x-ray 
examination was normal and there were no neurologic findings.  
A private examination report dated January 2005 is of record, 
but it is inadequate for rating purposes as ranges of motion 
are not presented in degrees but in percentages.  In order to 
warrant a disability rating in excess of the currently 
assigned 20 percent rating the veteran would have to have 
favorable ankylosis of the entire spine or a limitation of 
forward flexion to 30 degrees or less, neither of which is 
shown by the evidence of record.  Accordingly, a disability 
rating in excess of 20 percent for the veteran's service-
connected low back disability must be denied.  

Finally, in reaching these decisions the Board has resolved 
all reasonable doubt in the veteran's favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for service-
connected musculotendinous low back pain prior to August 27, 
2004, is denied.

A disability rating of 20 percent for service-connected 
musculotendinous low back pain is granted as of August 27, 
2004, subject to regulations governing the payment of 
monetary benefits.  To this extent only, the benefit sought 
on appeal is allowed.


____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


